Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tung-Yun McNally on 12/15/21.

The application has been amended as follows:
Claim 1:
A chassis comprising: a receiving member; a bracket configured to be mounted in a cabinet; and a sliding assembly configured to slidably mount the receiving member on the bracket; and the receiving member comprises a main portion, a first receiving portion, and a second receiving portion; the first receiving portion and the second receiving portion are stacked in the main portion; and each of the first receiving portion and the second receiving portion is configured to receive a corresponding plurality of hard disks; and the main portion comprises a base and a cover; the cover is covered on the base; the base comprises a first bottom plate and two first side plates respectively arranged on opposite sides of the first bottom plate; and the first receiving portion is slidably received in the main portion with a power supply assembly in front; the first receiving portion comprises a second bottom plate and a plurality of second side plates arranged on the second bottom plate; a plurality of first backplanes is arranged at intervals in the first receiving portion; each of the plurality of first backplanes mounts a first plurality of hard disks; and the second receiving portion is located above the first receiving portion; and each of the first side plates defines a sliding groove protruded outward; each of the second side plates comprises a protruding portion; and the protruding portions are respectively slidably received in the sliding grooves for limiting a sliding direction of the first receiving portion; and  the second receiving portion comprises four fixing plates and a plurality of mounting plates; the four fixing plates are coupled together end-to-end to cooperatively form a frame structure open at two ends adjacent to a fan assembly; the plurality of mounting plates is arranged at intervals in the frame structure; and the plurality of mounting plates mounts a second plurality of hard disks.
Claim 10:
; and the receiving member comprises a main portion, a first receiving portion, and a second receiving portion; the first receiving portion and the second receiving portion are stacked in the main portion; and each of the first receiving portion and the second receiving portion is configured to receive a corresponding plurality of hard disks; and the main portion comprises a base and a cover; the cover is covered on the base; the base comprises a first bottom plate and two first side plates respectively arranged on opposite sides of the first bottom plate; and the first receiving portion is slidably received in the main portion with the power supply assembly in front; the first receiving portion comprises a second bottom plate and a plurality of second side plates arranged on the second bottom plate; a plurality of first backplanes is arranged at intervals in the first receiving portion; each of the plurality of first backplanes mounts a first plurality of hard disks; and the second receiving portion is located above the first receiving portion; and each of the first side plates defines a sliding groove protruded outward; each of the second side plates comprises a protruding portion; and the protruding portions are respectively slidably received in the sliding grooves for limiting a sliding direction of the first receiving portion; and the second receiving portion comprises four fixing plates and a plurality of mounting plates; the four fixing plates are coupled together end-to-end to cooperatively form a frame structure open at two ends adjacent to the fan assembly; the plurality of mounting plates is arranged at intervals in the frame structure; and the plurality of mounting plates mounts a second plurality of hard disks.
Claim 7: change “claim 6” to –claim 1--.
Claim 8: change “claim 4” to –claim 1--.
Claim 16: change “claim 15” to –claim 10--.
Claims 2-6, 11-15: (canceled)


Allowable Subject Matter
Claims 1, 7-10, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a bracket configured to be mounted in a cabinet; and a sliding assembly ; and the receiving member comprises a main portion, a first receiving portion, and a second receiving portion; the first receiving portion and the second receiving portion are stacked in the main portion; and each of the first receiving portion and the second receiving portion is configured to receive a corresponding plurality of hard disks; and the main portion comprises a base and a cover; the cover is covered on the base; the base comprises a first bottom plate and two first side plates respectively arranged on opposite sides of the first bottom plate; and the first receiving portion is slidably received in the main portion with a power supply assembly in front; the first receiving portion comprises a second bottom plate and a plurality of second side plates arranged on the second bottom plate; a plurality of first backplanes is arranged at intervals in the first receiving portion; each of the plurality of first backplanes mounts a first plurality of hard disks; and the second receiving portion is located above the first receiving portion; and each of the first side plates defines a sliding groove protruded outward; each of the second side plates comprises a protruding portion; and the protruding portions are respectively slidably received in the sliding grooves for limiting a sliding direction of the first receiving portion; and  the second receiving portion comprises four fixing plates and a plurality of mounting plates; the four fixing plates are coupled together end-to-end to cooperatively form a frame structure open at two ends adjacent to a fan assembly; the plurality of mounting plates is arranged at intervals in the frame structure; and the plurality of mounting plates mounts a second plurality of hard disks, as set forth in the combination of the independent claims.
With respect to claim 10, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a bracket configured to be mounted in a cabinet; and a sliding assembly configured to slidably mount the receiving member on the bracket; and the receiving member comprises a main portion, a first receiving portion, and a second receiving portion; the first receiving portion and the second receiving portion are stacked in the main portion; and each of the first receiving portion and the second receiving portion is configured to receive a corresponding plurality of hard disks; and the main portion comprises a base and a cover; the cover is covered on the base; the base comprises a first bottom plate and two first side plates respectively arranged on opposite sides of the first bottom plate; and the first receiving portion is slidably received in the main portion with the power supply assembly in front; the first receiving portion comprises a second bottom plate and a plurality of second side plates arranged on the second bottom plate; a plurality of first backplanes is arranged at intervals in the first receiving portion; each of the plurality of first backplanes mounts a first plurality of hard disks; and the second receiving portion is located above the first receiving portion; and each of the first side plates defines a sliding groove protruded outward; each of the second side plates comprises a protruding portion; and the protruding portions are respectively slidably received in the sliding grooves for limiting a sliding direction of the first receiving portion; and the second receiving portion comprises four fixing plates and a plurality of mounting plates; the four fixing plates are coupled together end-to-end to cooperatively form a frame structure open at two ends adjacent to the fan assembly; the plurality of mounting plates is arranged at intervals in the frame structure; and the plurality of mounting plates mounts a second plurality of hard disks, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Chen (US  9706678 B1) in view of Chen (US 20150208543 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841